Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 3 December 2020 have been fully considered but they are not persuasive.
A.	The Applicants, on page 9, lines 3-10, argue “…paragraphs [0044] and [0045] of JP ‘628 disclose different preparation methods to the above-mentioned method described at paragraph [0054] of the specification as originally filed. More specifically, Reference Example 1 (paragraph [0044]) indicates that the dried polyimide precursor powder was pressed and then subsequently subjected to microwave irradiation followed by heat treatment, and Example 1 (paragraph [0045]) of D1 indicates that the polyimide foam obtained from Reference example 1 was pressed and subsequently heat treated. The porous polyimide products manufactured by the methods fail to satisfy the parameters and the characteristics of the “anisotropic orientation” as recited in claims 1-3”.
In response,
	Reference Example 1, paragraph [0044], discloses a method of preparing a polyimide foam. As per Example 1, paragraph [0045], a polyimide molded body is formed via press molding, heating and calcining the polyimide foam. Subsequently, 2.
It is that last step (i.e. forming a porous carbo body by subjecting a resin (polyimide foam) to heat treatment in an inert gas flow such as nitrogen while applying pressure to the resin fa) that is the same as that instantly disclosed. 
Thus, given that the method of JP ‘628 is the same as that instantly disclosed, the claimed method anticipates 1) that powdering of is 10 mass% or less wen the carbon foam of JP ‘628 is applied with a compressive load of 1.25 MPa and left standing for one minute and 2 that the linear portion has an anisotropic orientation.

B.	The Applicants, on page 9, line 18 through page 10, line 1, argue “paragraph [0039] in JP ‘628 mentions that the application of pressure during carbonization can be employed for the purpose of reducing the warping of the product. However, this paragraph also mentions that too much pressure causes undesired contraction in the direction of the pressure. From these disclosures in JP ‘628, Applicant respectfully submits that JP ‘628 fails to disclose or suggest the claimed feature that the linear portions has an anisotropic orientation, but rather teaches away from it. According to MPEP §2144.05, “[a] prima facie case of obviousness may also be rebutted by showing that the art, in any material respect, In re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1366 (Fed. Cir. 1997).”
In response,
	JP ‘628 in paragraph [0039] discloses “…During carbonization, the foam may be pressurized for the purpose of reducing warpage and increasing temperature uniformity. When the pressure is too high, it causes shrinkage in the pressurizing direction or cracks. Preferably, the pressure is about l-300g/cm2…” It is not clear how this is a teaching away from disclosing or suggesting the claimed feature that the linear portion has an anisotropic orientation, as JP ‘628 discloses a pressure range that encompassed that instantly disclosed (i.e. 50 Pa to 200 Pa).

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-11, 22-29 and 31-38 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2010006628 (hereafter JP ‘628).
Claim 1:	JP ‘628 discloses a carbon porous body (paragraph [0027]) which can be obtained by carbonizing an aromatic polyimide foamed body in an inert gas atmosphere or under vacuum at a temperature of at least 600 oC, and indicates that the foamed body is pressurized under a pressure of 1-300 g/cm2 during carbonization (paragraph [0039]), and that a three-dimensional structure, which is composed of carbon and has a plurality of continuous fine grooved, is formed by the carbonization process (paragraph [0040]). See also entire document.
The instant specification discloses “The carbon foam of the present embodiment can be obtained by subjecting a resin foam as a material to heat treatment in an inert gas flow such as nitrogen or in an inert gas atmosphere such as vacuum for carbonization while applying a compressive load to the resin foam. In this case, it is important that the heat treatment temperature be higher than the softening point of the resin…” (paragraph [0054]).
oC or higher…” (paragraph [0058]). And, “The compressive load applied to the carbon foam is preferably 50 Pa or more…from the viewpoint of providing anisotropy…”
Thus, given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam comprising linear portions and node portions joining the linear portions, wherein the carbon foam has a carbon content of 51 mass % or more, and when the carbon foam is applied with a compressive load of 1.25 MPa and left standing for one minute, powdering off is 10 mass % or less, and the linear portions have an anisotropic orientation.
Claim 2:	JP ‘628 discloses a carbon porous body (paragraph [0027]) which can be obtained by carbonizing an aromatic polyimide foamed body in an inert gas atmosphere or under vacuum at a temperature of at least 600 oC, and indicates that the foamed body is pressurized under a pressure of 1-300 g/cm2 during carbonization (paragraph [0039]), and that a three-dimensional structure, which is composed of carbon and has a plurality of continuous fine grooved, is formed by the carbonization process (paragraph [0040]). See also entire document.
The instant specification discloses “The carbon foam of the present embodiment can be obtained by subjecting a resin foam as a material to heat treatment in an inert gas flow such as nitrogen or in an inert gas atmosphere such as vacuum for carbonization while applying a compressive load to the resin foam. In this case, it is 
“…The temperature is preferably 800 oC or higher…” (paragraph [0058]). And, “The compressive load applied to the carbon foam is preferably 50 Pa or more…from the viewpoint of providing anisotropy…”
Thus, given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam comprising linear portions and node portions joining the linear portions, wherein the carbon foam has a carbon content of 51 mass % or more, and at least a part of the carbon foam has a density of the node portions of 30,000/mm3 or more, and the linear portions have an anisotropic orientation,
Claim 3:	JP ‘628 discloses a carbon porous body (paragraph [0027]) which can be obtained by carbonizing an aromatic polyimide foamed body in an inert gas atmosphere or under vacuum at a temperature of at least 600 oC, and indicates that the foamed body is pressurized under a pressure of 1-300 g/cm2 during carbonization (paragraph [0039]), and that a three-dimensional structure, which is composed of carbon and has a plurality of continuous fine grooved, is formed by the carbonization process (paragraph [0040]). See entire document.
The instant specification discloses “The carbon foam of the present embodiment can be obtained by subjecting a resin foam as a material to heat treatment in an inert gas flow such as nitrogen or in an inert gas atmosphere such as vacuum for 
“…The temperature is preferably 800 oC or higher…” (paragraph [0058]). And, “The compressive load applied to the carbon foam is preferably 50 Pa or more…from the viewpoint of providing anisotropy…”
Thus, given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam comprising linear portions and node portions joining the linear portions, wherein 
the linear portions have an anisotropic orientation, 
in at least a part of the carbon foam, a thickness direction of the carbon foam is defined as x direction, a direction perpendicular to the x direction is defined as y direction, and a direction perpendicular to the x direction and the y direction is defined as z direction, and 
for the linear portions in a region of 300 µm x 300 µm x 300 µm, 
an average value of orientation angle with respect to the x direction is defined as θavex, 
an average value of orientation angle with respect to the y direction is defined as θavey, and 
avez, then 
a difference θc between the maximum value and the minimum value of the θavex, θavey, and θavez is 3o or more. 
Claims 4, 22 and 31:	Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam having a tinting strength of 5% or more and 60% or less. 
Claims 5, 23 and 32:	Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein a ratio of the number of the linear portions to the number of the node portions is 1.2 or more and 1.7 or less. 
Claims 6, 24 and 33:	Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein the ratio of the number of the linear portions to the number of the node portions is 1.4 or more and 1.5 or less.
Claims 7, 25 and 34:	Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam 
Claims 8, 26 and 35:	 Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein a crystallite size determined from diffraction of (002) plane in powder X-ray diffraction measurement is 1.50 nm or more. 
Claims 9, 27 and 36:	 Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein the carbon foam recovers to 80% or more of an initial membrane thickness within 60 seconds after release from a load which compresses the carbon foam to 40% of the initial membrane thickness in a uniaxial compression test. 
Claims 10, 28 and 37:	 Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein a mean deviation of coefficient of friction by the Kawabata evaluation system method is 0.006 or less. 
Claims 11, 29 and 38:	Given that the method for producing the carbon porous body of JP ‘628 is the same as the method for producing a carbon foam instantly disclosed, the method of JP ‘628 anticipates a carbon foam wherein a 2/g or more. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12, 30 and 39 stand rejected under 35 U.S.C. 103 as being unpatentable over JP 2010006628 (hereafter JP ‘628) as applied to claims 1-3 above, and further in view of Wilkinson et al. (US 5,672,439).
JP ‘628 is as applied, argued, and disclosed above, and incorporated herein.
Claim 12, 30 and 39:	JP ‘628 does a carbon foam but does not disclose a membrane electrode assembly comprising an electrolyte membrane and a carbon electrode made on one side or both sides of the electrolyte membrane.
Wilkinson et al. in Figures 1 and 3-8 disclose a membrane electrode assembly (12) comprising an electrolyte membrane (14) and a carbon electrode (16, 17) on one side or both sides of the electrolyte membrane (14) wherein a catalyst is distributed in the volume of the electrode (col. 4: 39-col. 5: 7 and col. 5: 66-col. 6: 18). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon foam of JP ‘628 with the membrane electrode assembly of Wilkinson et al.
With the modification, the membrane electrode assembly of Wilkinson et al. would comprise an electrode made of the carbon foam of JP ‘628 wherein the carbon foam electrode would include the catalyst of Wilkinson et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell with a electrode having catalyst disposed within the volume between its major surfaces that would have reduced reactant crossover, thus leading the improved fuel cell performance (abstract, col. 3: 35-46 and col. 5: 9-12).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729